Citation Nr: 0407816	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an assignment of a higher initial 
disability rating for service-connected irritable colon 
syndrome with gastroesophageal reflux disease, currently 
rated as 30 percent disabling.  

2.  Entitlement to an assignment of a higher initial 
disability rating for service-connected hemorrhoids, 
currently rated as 0 percent disabling. 


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1993 to 
April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in December 2002, 
and a substantive appeal was received in March 2003.  

Certain language in statements received from the veteran in 
October 2003 suggest that he may be in agreement with the 30 
percent rating assigned for his irritable colon syndrome with 
gastroesophageal reflux disease.  However, the language is 
not entirely clear and the Board has not viewed the 
communications as withdrawal of that issue on appeal.  
Accordingly, this issue is addressed in the following 
decision. 


FINDINGS OF FACT

1.  The veteran's service-connected irritable colon syndrome 
with gastroesophageal reflux disease is manifested by 
complaints of alternating bouts of diarrhea and constipation 
requiring daily medication for constipation.  

2.  The veteran's service-connected hemorrhoids is manifested 
by external hemorrhoid, currently non-bleeding, slight, and a 
slight anal fissure, but no clinical findings of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for the veteran's service-connected 
irritable colon syndrome with gastroesophageal reflux disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.114 and Code 7319 (2003).

2.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, §§ 4.7, 4.114 and Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating decision, 
statement of the case, and supplemental statements o the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in October 2001, prior to the April 2002 rating decision from 
which the present appeal arises.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Moreover, in the VCAA letter and a 
December 2002 statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination report dated in 
October 2001, and statements from the veteran.  As the record 
shows that the veteran has been afforded a VA examination in 
connection with his claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected irritable colon syndrome 
with gastroesophageal reflux disease and hemorrhoids warrants 
higher disability ratings.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of 
disability ratings following an award of service connection, 
the severity of both disabilities on appeal are to be 
considered during the entire period from the initial 
assignment of the disability ratings to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Irritable Colon Syndrome with Gastroesophageal Reflux Disease

The April 2002 rating decision granted service connection for 
gastroesophageal reflux disease and irritable bowel syndrome, 
and assigned a 0 percent disability rating, effective April 
21, 2001.  The RO assigned the gastroesophageal reflux 
disease under Diagnostic Code (Code) 7346 and the irritable 
bowel syndrome under Code 7319.  

In an April 2003 rating decision, the RO rated the two 
disabilities under Diagnostic Code 7319 and assigned a single 
30 percent rating (also effective April 21, 2001) pursuant to 
38 C.F.R. § 4.114, which provides that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  38 C.F.R. § 4.114.  In such cases, a single 
evaluation will be assigned under the Code (7319) that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  Id.

Under Diagnostic Code 7319, a severe irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent rating.  
The Board notes that the RO in the April 2003 rating decision 
determined that a 30 percent rating was warranted under Code 
7319 as the veteran's disability was manifested by complaints 
of alternating bouts of diarrhea and constipation requiring 
daily medication for constipation.  The 30 percent rating for 
the veteran's service-connected irritable colon syndrome with 
gastroesophageal reflux disease is the highest available 
rating under Code 7319.

As for other diagnostic codes, the Board is unable to find 
any basis for assigning a rating in excess of 30 percent.  
Under Code 7323, a pronounced ulcerative colitis disability, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess, warrants a 100 percent disability rating; a severe 
disability, with numerous attacks a year and malnutrition, 
with health only fair during remissions, warrants a 60 
percent rating.  However, the record does not show that the 
criteria for a higher rating have been met under this Code.  
VA examination report in October 2001 demonstrates that the 
veteran's weight was 175 pounds at the time of examination 
and had been 175 pounds for the previous year.  The state of 
the veteran's nutrition was found to be normal.  In fact, 
there were no clinical findings of malnutrition in any of the 
VA medical records.  VA medical record in April 2002 
indicated that the veteran's weight was 180 pounds.  There 
was also no signs or findings of anemia on examination in 
October 2001 or any of the post-service medical records.  

The Board has also considered the veteran's statements and 
they have been given weight as to their observation for 
symptoms and limitations caused by his service-connected 
irritable colon syndrome with gastroesophageal reflux 
disease.  The competent evidence of record does show 
irritable bowel syndrome with diarrhea and constipation 
requiring daily medication to control his constipation.  
However, the current 30 percent rating contemplates such 
severe impairment.  As such, a higher rating for service-
connected irritable colon syndrome with gastroesophageal 
reflux disease is denied.  

Hemorrhoids

In an April 2002 rating decision, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
rating under Code 7336.  Under 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (hemorrhoids), a noncompensable rating is warranted 
with either mild or moderate hemorrhoids, external or 
internal.  Large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
warrant a 10 percent rating.  Hemorrhoids with persistent 
bleeding and secondary anemia or with fissures warrant a 20 
percent rating.

VA examination report in October 2001 indicated that rectal 
examination showed tender anal ring, slight fissure at 6:00 
hour.  There was evidence of hemorrhoids, but without 
thrombotic knots or bleeding.  There was no blood on the 
glove of the examining finger.  The diagnosis was slight anal 
fissure and external hemorrhoid, currently non-bleeding and 
slight.  

VA medical record dated in February 2003 noted that the 
veteran denied any blood in his stool.  VA medical records in 
April and May 2003 indicated that the veteran continued to 
complain of hemorrhoid flare-ups.  Treatment of suppositories 
was recommended.  

In a statement dated in May 2003, the veteran stated that he 
has always had large and painful hemorrhoids and frequently 
flare-ups due to his constipation.  He also stated in his 
substantive appeal that there is always blood on the toilet 
paper.  However, the medical evidence summarized above does 
not support a higher rating for the veteran's service-
connected hemorrhoids.  VA examination report revealed no 
blood on examination and no large or thrombotic hemorrhoids.  
In fact, there is no clinical evidence of large or 
thrombotic, irreducible, hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences, to warrant a 
compensable rating under Code 7336.  

As for other diagnostic codes, there is no medical evidence 
demonstrating any prolapse of the rectum to warrant a rating 
under Code 7334, or constant slight, or occasional moderate 
leakage of the rectum and anus to warrant consideration under 
Code 7332.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable rating for 
hemorrhoids at this time.  Should the veteran's hemorrhoids 
increase in severity in the future, he may always advance a 
claim for an increased rating.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions. 


ORDER

The appeal is denied as to both issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



